Citation Nr: 0726589	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-33 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for vitiligo.

3.  Entitlement to service connection for vision impairment.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980 and from April 1980 to April 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.

The veteran presented testimony before the Board in September 
2006.  The transcript has been obtained and associated with 
the claims folder.  

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he was exposed to excessive noise 
while performing duties as a cannoneer in Korea.  He further 
asserts that he went temporarily deaf in service after a 109 
Howitzer gun exploded near him and he went to sick call.  The 
veteran's service medical records are devoid of complaints, 
treatments, or diagnoses of hearing loss.  The veteran's 
January 1976 enlistment examination contained pure tone 
thresholds in both ears of 15 decibels or less at 500 to 4000 
Hertz.  An audiological evaluation in November 1976 revealed 
a left ear pure tone threshold of 25 decibels at 4000 Hertz.  
However, the December 1979 separation examination from the 
veteran's first period of enlistment showed improvement at 
4000 Hertz in the left ear as the pure tone threshold was 20 
decibels.  The rest were 15 decibels or less at 500 to 4000 
Hertz in both ears.  There were no audiological evaluations 
performed upon separation in 1983.  

Post service, the first complaints of hearing loss are 
contained in VA outpatient treatment records dated in July 
2004.  The veteran complained of an onset of hearing loss 
starting in the 1980's and worsening in the 1990's.  He 
reported military and occupational noise exposure.  The 
veteran was diagnosed with mild bilateral sensorineural 
hearing loss.  The veteran apparently underwent an audiogram 
in July 2004, but the results of that testing are not 
contained in the record.  Such record must be requested on 
remand.

In addition, the Board finds that the a VA examination is 
necessary to obtain an opinion as to whether the veteran 
currently suffers from hearing loss disability as provided in 
38 C.F.R. § 3.385, and if so, whether such hearing loss is 
due to military service.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002 & Supp. 2005).

The veteran has also filed claims for service connection for 
vitiligo and vision impairment.  

Initially, the veteran contends that he was hit above the 
left eye with a metal object while performing duties as an 
equipment maintenance clerk in service.  He testified that he 
received five stitches above his left eye in August or 
September 1980 at a United States Army hospital in 
Baumholder, Germany.  The veteran was assigned to the HHC, 
293rd Engineering Battalion.  Current VA outpatient treatment 
records dated in August 2005 show the veteran has a mild scar 
at the left superior orbital rim.  It does not appear that 
the RO attempted to secure records from the United States 
Army hospital in Baumholder, Germany, as delineated above.  
Such records should be requested upon remand.  38 C.F.R. 
§ 3.159(c)(2).

The Board also notes that the veteran has submitted only 
portions of VA outpatient treatment records in support of his 
claim.  For example, an August 2005 entry which contains 
complaints referable to the left eye, does not include the 
assessment page.  Upon remand, the RO should obtain VA 
outpatient treatment records dated from August 2005 to the 
present.  Id.

With regard to the claim of entitlement to service connection 
for vitiligo, the Board finds that a VA examination is in 
fact necessary prior to rendering a decision on the merits of 
the claim.  38 U.S.C.A. § 5103A (d).  In this matter, service 
medical records contain complaints of a rash on the waist, 
buttocks, hands, and cheek.  The veteran was variously 
diagnosed with allergic reactions to a material, pseudo-
folliculitis barbae, possible ringworm, and hives.  Current 
VA outpatient treatment records reveal the veteran has been 
diagnosed and treated for vitiligo, which he reported began 
in the 1990's.  

The Board finds that an examination to obtain an opinion as 
to whether vitiligo is related to his periods of active duty 
service is necessary.  38 U.S.C.A. § 5103A (d). 

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled is required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request records of 
the veteran from the United States Army 
hospital in Baumholder, Germany, dated 
between August 1980 and September 1980 
for an injury to the left eye requiring 
stitches.  The veteran was assigned to 
the HHC, 293rd Engineering Battalion.  
All efforts to obtain the above-mentioned 
records must be clearly documented in the 
claims folder, and the veteran advised if 
efforts to obtain such records are 
unsuccessful.  

2.  The RO/AMC should obtain VA 
outpatient treatment records of the 
veteran from the Little Rock, Arkansas, 
VA Medical Center dated from August 2005 
to the present.  All information, which 
is not duplicative of evidence already 
received, should be associated with the 
claims file.  Additionally, the RO should 
obtain the report of the audiogram 
conducted in July 2004 at that facility.

3.  The RO/AMC should schedule the 
veteran for a VA audiological 
examination.  The examiner must review 
the entire claims file in conjunction 
with the examination.  All studies or 
tests deemed necessary should be 
conducted.  

Following review of the claims file and 
examination of the veteran, the examiner 
should indicate whether the veteran's 
hearing loss is at least as likely as not 
related to his active duty service.  The 
term, "at least as likely as not," does 
not mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  The examiner should 
provide complete rationale for all 
conclusions reached.

4.  The RO/AMC should schedule the 
veteran for a VA dermatology examination 
by a physician.  The dermatologist must 
review the entire claims file in 
conjunction with the examination.  All 
studies or tests deemed necessary should 
be conducted.  

Following review of the claims file and 
examination of the veteran, the examiner 
should indicate whether vitiligo is at 
least as likely as not related to his 
active duty service.  The term, "at least 
as likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.  
The examiner should provide complete 
rationale for all conclusions reached.

4.  Thereafter, after the completion of 
any indicated additional development, the 
RO should readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a Supplemental Statement of the 
Case, and provided an opportunity to 
respond. 

Thereafter, the case should be returned to the Board if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






